Beatty, C. J.
I concur in the dissenting opinion of Mr. Justice Fox.
The following is the opinion above referred to, rendered in Bank on the 31st of March, 1890:—
Works, J.
A statement of this case will be found in Duff v. Duff, 71 Cal. 513. It was there held that the complaint stated a cause of action; the law relating to the question of the statute of limitations as applicable to an action of this kind was stated, and the cause was reversed for certain errors of law occurring at the trial. The cause was again tried by the court below, without a jury, and findings and judgment rendered in favor of the plaintiff as to the greater portion of the property in controversy, and- in favor of the defendants as to the bal*108anee. A new trial as to the issue found in favor of the plaintiff was denied, and as to that portion of the finding in favor of the defendants a new trial was granted. The defendants appeal from both of these orders, and from the judgment.
It is earnestly contended by the appellants that the findings of the court, and especially those relating to the fraud charged and the statute of limitations, were not sustained by the evidence. We have gone over the evidence, and find it to be such that we cannot disturb the judgment on this ground.
Numerous assignments of errors of law occurring at the trial are assigned and extensively argued in the briefs. We cannot undertake to discuss these alleged errors in detail. • They relate mainly to rulings made in the admission and exclusion of evidence. A careful reading of the briefs of counsel and the record has convinced us "that no error was committed in any of these rulings that should reverse the judgment. The cause has been twice tried, once by the jury, and once by the court, and decided each time in favor of the plaintiffs. The last trial appears from the record before us to have been a very full and fair investigation of tbe complicated affairs of this family, so far as it affects the title to this land, and we are satisfied that a correct result was reached.
Judgment and orders affirmed.
Sharpstein, J., McFarland, J., Paterson, J., Fox, J., and Thornton, J., concurred.
Rehearing denied.